Title: From George Washington to Hugh Martin, 20 October 1782
From: Washington, George
To: Martin, Hugh


                  
                     Sir,
                     Verplanks point 20th Octr 1782
                  
                  I have recd & thank you for the 2 Copies of your Narrative of a discovery for the cure of Cancers—one of which agreeably to your request I have transmitted to Mrs Washington—The discovery is as beneficial to Mankind as it wd be regretted by them if the Secret—being known to only one Man—should die with him.  I am Sir &ca
                  
                     G. W——n
                     
                  
               